DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-20 and 39 are pending.
Claims 3 and 21-38 are cancelled.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 recites, “a pair of side frames” in line 8-9 and since this limitation is already introduced, it appears this language refers to “the pair of side frames.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525).
Re claim 1, Esaki discloses a vehicle seat (1) with a seat cushion (2) and a seat back (3), the vehicle seat (1) comprising: 
a pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4); 
a duct (18) extending from the seat cushion (2) along a rear side (rear of 2) of a frame (left and right portions of 31) of the seat cushion (2) toward the seat back (3) and connecting an air passage (14, 15) and a blower (12), the air passage (14, 15) being formed in at least one of the seat cushion (2) and the seat back (3); and 
a side frame cover (see examiner comments) comprising:
a side frame cover portion (see examiner comments) configured to cover at least part of the pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4),  
a duct cover portion (see examiner comments) configured to cover at least part of the duct (18) at the rear side of the frame (left and right portions of 31) of the seat cushion (2), and 
a reclining mechanism cover portion (see examiner comments) configured to cover the reclining mechanism (as modified below),

but fails to disclose comprising a reclining mechanism by which the seat back is supported rotatably relative to the seat cushion.
However, Nishide discloses comprising a reclining mechanism ([0034])by which the seat back (3) is supported rotatably relative to the seat cushion (2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki comprising a reclining mechanism by which the seat back is supported rotatably relative to the seat cushion as disclosed by Nishide in order to allow for a tilt of the seatback ([0034]) to further comfort of a user, as reclining mechanisms are extremely well known and common in the art, and to cover the reclining mechanism to increase aesthetic appeal of the seat or to protect the reclining mechanism.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is noted that Applicant has claimed a side frame cover which includes three portions.  However, there is no delineation between these portions.  They are merely 
Re claim 2, Esaki discloses the vehicle seat according to claim 1, wherein the duct (18) includes a flexible portion (Col 3 lines 42-44) having flexibility (Col 3 lines 42-44) at the rear side (rear side of the left and right portions of 31) of the frame (left and right portions of 31) of the seat cushion (2), and wherein the duct cover portion (the portion covering 18) is configured to cover (Fig. 5) at least part of the flexible portion (Col 3 lines 42-44, see also the bellows portion in Fig. 5).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 7, Esaki discloses the vehicle seat according to claim 2, wherein the pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4) include a pair of cushion side frames (left and right of 33) constituting left and right frames (left and right frames of 33) of the seat cushion (33), wherein the frame (33) of the seat cushion (2) includes, in addition to the pair of the cushion side frames (33 on the left and right), a rear frame (rear frame of 33) connecting rear portions (rear ends of the left and right portions of 33) of the pair of cushion side frames (left and right portions of 33), wherein the duct (18) includes a bellows portion (18b) configured as the flexible portion (Col 3 lines 42-44) at a rear side (rear side of the rear portion of 33) of the rear frame (rear frame of 33), and wherein the .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525) and Tanaka et al (“Tanaka”) (US 2017/0008368).
Re claim 4, Esaki discloses the vehicle seat according to claim 1, but fails to disclose wherein the duct includes a narrower portion which is located at the rear side of the frame of the seat cushion and of which a dimension in a lateral direction is smaller than a dimension in a direction perpendicular to the lateral direction.
However, Tanaka discloses wherein the duct (1) includes a narrower portion (1) which is located at the rear side (as 1 extends upwards to the seatback, it is at the rear side of the seat cushion) of the frame (Esaki: 31) of the seat cushion (seat cushion of 2) and of which a dimension in a lateral direction (as no point of reverence is provided for lateral, the vertical dimension) is smaller than (Fig. 1) a dimension in a direction perpendicular (width) to the lateral direction (the vertical dimension).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki wherein the duct includes a narrower portion which is located at the rear side of the frame of the seat cushion and of which a dimension in a lateral direction is smaller than a dimension in a direction perpendicular to the lateral direction as disclosed by Tanaka in order to save space in particular duct orientations for additional parts of a seat.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525) and Ota (US 2013/0113265).
Re claim 6, Esaki discloses the vehicle seat according to claim 1, but fails to disclose wherein the duct cover portion includes a protruding portion protruding toward the duct, the protruding portion being engageable with the duct.
However, Ota discloses wherein the duct cover portion (10) includes a protruding portion (contacting 15) protruding toward the duct (15), the protruding portion (portion of 10 contacting 15) being engageable with the duct (15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki wherein the duct cover portion includes a protruding portion protruding toward the duct, the protruding portion being engageable with the duct as disclosed by Ota in order to aid in maintaining the duct in a static location.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525) and Yamaki et al (“Yamaki”) (US 2013/0140859).
Re claim 8, Esaki discloses the vehicle seat according to claim 1, wherein the pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4) include a pair of cushion side frames (left and right of 33) constituting left and right frames (left and right frames of 33) of the seat cushion (33), wherein the frame (33) of the seat cushion (2) includes, in addition to the 
but fails to disclose wherein the vehicle seat further comprises a wire member laid to connect the front frame and the rear frame, wherein the wire member includes a hook portion hooked on the rear frame, and wherein a portion of the duct extending at a rear side of the rear frame is located at a position different from a position of the hook portion in the lateral direction.
However, Yamaki discloses wherein the vehicle seat (1) further comprises a wire member (117) laid to connect the front frame (the front portion to which 117 is attached) and the rear frame (106), wherein the wire member (117) includes a hook portion (Fig. 13, the portion hooked onto 106) hooked on the rear frame (106), and wherein a portion of the duct (Esaki: 18) extending at a rear side of the rear frame (Esaki: rear side of 33) is located at a position different from (Esaki: as 18 extends outward from the seat cushion) a position of the hook portion (Yamaki: the portion hooked onto 106) in the lateral direction (Fig. 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki wherein the vehicle seat further comprises a wire member laid to connect the front frame and the rear frame, wherein the wire member includes a hook portion hooked on the rear frame, and wherein a portion of the duct extending at a rear side of the rear frame is located as .    

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525), Jitsui et al (“Jitsui”) (US 2004/0215381) and Cho et al (“Cho”) (US 2017/0080837).
Re claim 9, Esaki discloses the vehicle seat according to claim 1, but fails to disclose comprising a sensor located under one of the pair of side frames, wherein the duct is, in the lateral direction, located closer to another of the pair of side frames than to the one of the pair of side frames.
However, Yamaki discloses comprising a sensor (3) located under one of the pair of side frames (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki with a sensor located under one of the pair of side frames as disclosed by Jitsui in order to detect the load (weight) of an occupant ([0030]).  
In addition, Cho discloses wherein the duct is (Fig. 6, 50), in the lateral direction (Fig. 6), located closer to another of the pair of side frames (Esaki: left frame of 33) than to the one of the pair of side frames (Esaki: right frame of 33, as 50 of Cho is shown off-center).
.  

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525) and Cho et al (“Cho”) (US 2017/0080837).
Re claim 10, Esaki discloses the vehicle seat according to claim 10, wherein the duct (18) includes a retreated portion (the curved portion of 18 located at the arrow to 18 in Fig. 5) located, at the rear side (rear side of 33) of the frame (33) of the seat cushion (2), in a position laterally inward (Fig. 3 shows the duct inward of 33) of the pair of side frames (side frames of 33), but fails to disclose closer to one of the side frames than to a laterally central position between the pair of side frames.
However, Cho discloses a retreated portion (Esaki: the curved portion of 18 located at the arrow to 18 in Fig. 5) located closer (Cho, as 50 is shown off center) to another of the pair of side frames (Esaki: left frame of 33) than to the one of the pair of side frames (Esaki: right frame of 33, as 50 of Cho is shown off-center).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki with the retreated portion closer to one of the side frames than to a laterally central position 
Re claim 11, Esaki as modified discloses the vehicle seat according to claim 10, wherein the retreated portion (the curved portion of 18 located at the arrow to 18 in Fig. 5) extends obliquely in a downward-and-frontward direction (Fig. 5).
Re claim 12, Esaki as modified discloses the vehicle seat according to claim 10, wherein the pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4) include a pair of cushion side frames (left and right of 33) constituting left and right frames (left and right frames of 33) of the seat cushion (33), wherein the vehicle seat (1) further comprises a supporting member (34) located between the pair of cushion side frames (side frames of 33) to receive a load from an occupant (Fig. 3), and wherein the duct (18) includes a lower inclined portion (18a) located under the supporting member (34), the lower inclined portion (18a) extending obliquely in a rearward-and-downward direction (Fig. 5, Fig. 7).
Re claim 13, Esaki as modified discloses the vehicle seat according to claim 10, wherein the duct (18) includes a wider portion (18b) which is located under the seat cushion (2) and extends in a front-rear direction (Fig. 5), and of which a dimension in a lateral direction (width) is greater than a dimension in a vertical direction (height, see Fig. 7).
Re claim 14, Esaki as modified discloses the vehicle seat according to claim 13, wherein the pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4) include a pair of cushion side 
However, Cho discloses the wider portion (Esaki: 18b) located closer (Cho, as 50 is shown off center) to another of the pair of side frames (Esaki: left frame of 33) than to the one of the pair of side frames (Esaki: right frame of 33, as 50 of Cho is shown off-center).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki with the wider portion closer to one of the side frames than to a laterally central position between the pair of side frames as disclosed by Cho in order to shift the duct to a side of the seat where additional structure may not be needed, making room for additional structure on the other side of the seat.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525), Cho et al (“Cho”) (US 2017/0080837) and Geoffrey (US 3,198,578).
Re claim 16, Esaki as modified discloses the vehicle seat according to claim 10, comprising a supporting member (34) located between the pair of side frames (side frames of 33) to receive a load from an occupant (Fig. 3), wherein the duct(18) includes 
However, Geoffrey discloses a plastic (Col 2 lines 13-15) member (23) connecting the wire members (25), and wherein the plastic member (23) is located to overlap the duct (Esaki: 18) as viewed from the occupant side (Esaki: above 34, as the pan of Geoffrey is above 25, and as the duct 18 of Esaki: is below 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki with a plastic member connecting the wire members, and wherein the plastic member is located to overlap the duct as viewed from the occupant side as disclosed by Geoffrey in order to contour to a user’s body (Col 2 lines 10-12) adding additional comfort, or to add a support for a foam pad such as 36/37 of Geoffrey.  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766) in view of Nishide et al (“Nishide”) (US 2009/0121525) and Ishima et al (“Ishima”) (US 2005/0280294).
Re claim 19, Esaki discloses the vehicle seat according to claim 1, comprising: a pad member (35) configured to cover an occupant side (top side) of the pressure-receiving member (as modified below), wherein the air passage (14, 15) is formed in the 
but fails to disclose a plate-shaped pressure-receiving member configured to receive a load from an occupant, wherein the pressure-receiving member has an opening through which the duct is disposed.
However, Ishima discloses a plate-shaped pressure-receiving member (29) configured to receive a load from an occupant (Fig. 2), wherein the pressure-receiving member (29) has an opening (at 61B) through which the duct (61B) is disposed (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki with a plate-shaped pressure-receiving member configured to receive a load from an occupant, wherein the pressure-receiving member has an opening through which the duct is disposed as disclosed by Ishima in order to utilize a plate (pan) for additional support to a user, while supplying air from below to the air passages in the seat, as evidenced by Fig. 2.  
Re claim 20, Esaki as modified discloses the vehicle seat according to claim 19, comprising a connecting frame (front and rear portions of 33) connecting the pair of side frames (side portions of 33), wherein the duct (18) includes a first flat portion (left side of 18, in Fig. 7) which is located at a side (below 33) opposite to an occupant side (above 33) of the connecting frame (33), and of which a dimension in an opposed direction (vertically along 18) in which the first flat portion (left side of 18) is opposed to the connecting frame (front and rear portions of 33) is smaller than a dimension in a .

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esaki et al (“Esaki”) (US 5,924,766).
Re claim 1, Esaki discloses a vehicle seat (1) with a seat cushion (2) and a seat back (3), the vehicle seat (1) comprising: 
a duct (18) extending from the seat cushion (2) along a rear side (rear of 2) of a frame (left and right portions of 31) of the seat cushion (2) toward the seat back (3) and connecting an air passage (14, 15) and a blower (12), the air passage (14, 15) being formed in at least one of the seat cushion (2) and the seat back (3); and 
a side frame cover (see examiner comments) to cover at least portions of a pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4) comprising:
a side frame cover portion (see examiner comments) configured to cover at least portions of the pair of side frames (Fig. 3 on seat 2 left and right portions of 31, and/or the left and right portions of the frame of 3 shown in Fig. 4),  
a reclining mechanism cover portion (see examiner comments) configured to cover the reclining mechanism (as no reclining mechanism is positively claimed, the portion identified in examiner comments is capable of covering a reclining mechanism),
a duct cover portion (see examiner comments) configured to cover at least part of the duct (18) at the rear side of the frame (left and right portions of 31) of 
a rear cover portion (see examiner comments) extending laterally inward (Fig. 1, the portion of the duct cover portion which is shown bent inwards from the flat face of the side frame cover).
wherein the side frame cover portion (see examiner comments), the reclining mechanism cover portion (see examiner comments), and the duct cover portion (see examiner comments) are formed integrally in one piece (Fig. 1),
but fails to disclose assembly in a method.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of Esaki to be assembled in a method such as by connecting and providing, in order to provide a final product, as is the normal and logical manner of assembly.  
It is noted that Applicant has claimed a side frame cover which includes three portions.  However, there is no delineation between these portions.  They are merely part of a single piece of material.  Because there is no delineating factor determining where one portion ends and another begins, any portion of a single cover can be attributed to any of the claimed cover portions.  

Allowable Subject Matter
Claims 5, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comments

    PNG
    media_image1.png
    885
    986
    media_image1.png
    Greyscale


Response to Arguments 
Objections to the Claims:  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.  Applicant alleges that the prior art fails to disclose the features regarding the newly claimed features of the side frame cover.  However, these features are disclosed in the relied upon prior art as discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635